DETAILED ACTION
This action is pursuant to the claims filed on 02/12/2021. Claims 1-8 and 10-21 are pending. A final action on the merits of claims 1-8 and 10-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112(b) rejections of the previous office action are withdrawn.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1, line 20: “inject an excitation current into a second pair of electrodes…” should read “inject a second excitation current into a second pair of electrodes…” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "subsequent to injecting an excitation current into the first pair of electrodes" in line 19.  It is unclear if “an excitation current” is attempting to claim antecedent basis to “an excitation current into a first pair of electrodes” in line 18 or if these limitations recite two distinct excitation currents into the first pair of electrodes. For examination purposes, this limitation will be interpreted to read “subsequent to injecting the excitation current into the first pair of electrodes”. Claims 2-8 inherit this deficiency.
Claim 11 recites the limitation “reconstruct images for regions corresponding to at least one region of interest outside of the horizontal planes…”. It is unclear if the claimed “regions” are attempting to refer to the regions of the subset of regions of the plurality of regions defined in claim 10 or if “regions” is attempting to claim distinct regions from those recited in claim 10. For examination purposes this will be interpreted to be the same regions defined in claim 10.
Claim 12 recites the limitation “reconstruct images for regions corresponding to at least one non-uniform region of interest”. It is unclear if the claimed “regions” are attempting to refer to the regions of the subset of regions of the plurality of regions defined in claim 10 or if “regions” is attempting to claim distinct regions from those recited in claim 10. For examination purposes this will be interpreted to be the same regions defined in claim 10.
Claim 13 recites the limitation “reconstruct images for regions via the finite element mesh”. It is unclear if the claimed “regions” are attempting to refer to the regions of the subset of regions of the plurality of regions defined in claim 10 or if “regions” is attempting to claim distinct regions from those recited in claim 10. For examination purposes this will be interpreted to be the same regions defined in claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, Minseo et al., “Wearable 3D Lung Ventilation Monitoring System with Multi Frequency Electrical Impedance Tomography” (Year: 2017), hereinafter referred to as Kim) in view of Pomfrett (U.S. PGPub No. 2010/0010369).
Regarding claim 1, Kim teaches An electrical impedance tomography system (see Fig 1), comprising: an electrode belt comprising: a first set of  electrodes, each electrode of the first set of electrodes intersecting a first horizontal plane when fitted to a subject (Fig 1 active electrodes on upper horizontal plane); and a second set of electrodes, each electrode of the second set of electrodes intersecting a second different horizontal plane when fitted to the subject (Fig 1, active electrodes on middle horizontal plane), wherein the first horizontal plane is spaced vertically from the second different horizontal plane when the electrode belt is fitted to the subject (see Fig 1); and a data acquisition system operably coupled with the electrode belt (Fig 1 hub board and external imaging device), the data acquisition system comprising: at least one processor or programmable logic; and at least one non-transitory computer readable storage medium storing instructions thereon that (Fig 1 hub board and external imaging device respectively have at least on processor and non-transitory computer readable storage medium), when executed by the at least one processor or programmable logic, cause the electrical impedance tomography system to: inject an excitation current into a first pair of electrodes within the first set of electrodes of the electrode belt (Pg 2 ; subsequent to injecting an excitation current into the first pair of electrodes, inject an excitation current into a second pair of electrodes within the second set of electrodes of the electrode belt (Pg 2 section C, describes current being injected between all electrode pairs “in succession”); and reconstruct images from the measured voltages indicative of impedances for regions corresponding to at least one 3Serial No. 15/812,925 region of interest outside of the first and second horizontal planes (Fig 1 and 6-8, external imaging device constructs image based on measured voltages and computes a 3d image of the planes of electrodes and other planes outside of the electrode planes).
Kim fails to explicitly teach that the injecting an excitation current into a second pair of electrodes within the second set of electrodes of the electrode belt explicitly occurs subsequent to the injecting the first excitation current into the first pair of electrodes.
In related prior art, Pomfrett teaches a similar EIT system wherein the system injects a first excitation current into a first pair of electrodes, and then subsequently injects a second excitation current into a second pair of electrodes (see claim 12; Fig 4 shows current injection into subsequent electrode pairs). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data acquisition system of Kim in view of Pomfrett to incorporate the step of injecting the second excitation current into the second pair of electrodes of the second electrode set subsequent to the injecting of the first excitation current into the first pair of electrodes to arrive at the system of claim 1. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of using impedance data to reconstruct a real time image of a region of interest as Kim explicitly teaches injecting current between all electrode pairs successively, and then subsequently reconstructing the real time image after all measurements are completed (Kim, Pg 3 
Regarding claim 3, Kim further teaches wherein the electrodes of the first set of electrodes are aligned with the electrodes of the second set of electrodes in an axial direction (Fig 1, electrodes on each horizontal plane are aligned relative to one each plane).
Regarding claim 5, Kim further teaches at least one third set of electrodes, each electrode of the third set of electrodes intersecting a third different horizontal plane when fitted to the subject (see Fig 1, electrodes arranged on third bottom plane).
Regarding claim 6, Kim further teaches wherein the data acquisition system further comprises instructions, that when executed by the at least one processor or programmable logic, cause the electrical impedance tomography system to inject the excitation current according to a pattern by utilizing electrode pairs located within a same horizontal plane. (Pg 2 Section C paragraph 2; discloses injecting current between all electrode pairs (i.e., current is injected between electrodes of the same plane)).
Regarding claim 8, Kim/Pomfrett teaches the device of claim 6 as stated above. Kim further teaches wherein current is injected into all electrode pairs “in succession” (Pg 2 section C, describes current being injected between all electrode pairs “in succession”).
Kim/Pomfrett fail to explicitly teach wherein the data acquisition system further comprises instructions, that when executed by the at least one processor or programmable logic, cause the electrical impedance tomography system to inject the excitation current according to a 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data acquisition system of Kim in view of Pomfrett to incorporate the step of utilizing the electrode pairs of the first horizontal plane before utilizing electrode pairs within the second horizontal plane to arrive at the system of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of using impedance data to reconstruct a real time image of a region of interest as Kim explicitly teaches injecting current between all electrode pairs successively, and then subsequently reconstructing the real time image after all measurements are completed (Kim, Pg 3 Section C). Furthermore, the examiner notes the lack of criticality to the claimed order of current injection into the pairs of electrodes of the first set of electrodes followed by injection into the pairs of electrodes of the second set of electrodes, and it appears that the invention would perform equally as well with the current being injected into the pairs of the second set of electrodes followed by current injection into the pairs of the first set of electrodes.
Regarding claim 21, Kim/Pomfrett teaches the device of claim 1 as stated above. Kim further teaches wherein current is injected into all electrode pairs “in succession” (Pg 2 section C, describes current being injected between all electrode pairs “in succession”).
Kim/Pomfrett fails to explicitly teach the order of current injection into each electrode pair by alternating between electrode pairs in the first electrode set and electrode pairs in the second electrode set.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data acquisition system of .
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pomfrett, and in further view of Khor (WO 2015/025113).
Regarding claim 2, Kim/Pomfrett teaches the device of claim 1 as stated above.
Kim fails to teach the first set of electrodes are unaligned with the electrodes of the second set of electrodes in an axial direction
In related prior art, Khor teaches a similar electrical impedance tomography system, wherein an electrode belt (Fig 48 belt 480) comprises a similar first set of electrodes are unaligned with the electrodes of the second set of electrodes in an axial direction (Fig 48 electrode sites 485 are offset in the two horizontal planes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode arrangement of Kim in view of Pomfrett and Khor to incorporate the second horizontal plane of electrodes being offset relative to the first horizontal plane of 
Regarding claim 4, Kim teaches the device of claim 1 as stated above.
Kim fails to teach wherein electrodes of the electrode belt are arranged in only the first set of electrodes and the second set of electrodes, which intersect the first and second horizontal planes, respectively.
Khor teaches a similar electrical impedance tomography system, wherein an electrode belt (Fig 48 belt 480) wherein electrodes of the electrode belt are arranged in only the first set of electrodes and the second set of electrodes, which intersect the first and second horizontal planes, respectively (Fig 48 electrode sites 485 are arranged in two horizontal planes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electrode arrangement of Kim in view of Pomfrett and Khor to incorporate the two horizontal planes of electrodes as taught by Khor to arrive at the device of claim 4. Doing so would be a simple substitution of one well known EIT electrode arrangement (Kim Fig 1, three planes) for another well-known EIT electrode arrangement (Khor Fig 48, two planes) to yield the predictable result of horizontal planes of electrodes configured to perform an EIT measurement for 3d modeling.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pomfrett, and in further view of Tanaka (U.S. PGPub No. 2009/0234244).
Regarding claim 7, 
Kim fails to teach wherein the each of the electrode pairs located within the same horizontal plane comprises two nonadjacent electrodes, and wherein at least one intermediate electrode is disposed between the two nonadjacent electrodes.
In related prior art, Tanaka teaches a similar electrical impedance tomography system wherein the each of the electrode pairs located within the same horizontal plane comprises two nonadjacent electrodes, and wherein at least one intermediate electrode is disposed between the two nonadjacent electrodes (Fig 3 and [0046], current injection is between electrode pairs on the same horizontal plane with an intermediate electrode therebetween). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode pairing of Kim in view of Pomfrett and Tanaka to incorporate the electrode pairs located within the same horizontal plane with at least one intermediate electrode therebetween to arrive at the device of claim 7. Doing so would provide an increase in measured potential between the electrodes to advantageously improve the signal to noise ratio (Fig 7 and [0051]).
Regarding claim 8, Kim teaches the device of claim 6 as stated above.
Kim is silent to the order of current injection in the electrode pairs of the horizontal planes.
However, Tanaka teaches that it is preferred that measurements be made 
Kim/Tanaka discloses substantially all the limitations of the claim(s) except injecting the current between electrode pairs of the first horizontal plane before utilizing electrode pairs of the second horizontal plane. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the system of Kim in view of Tanaka to inject current between electrode pairs of the first horizontal plane before utilizing .
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khor (WO 2015/025113).
Regarding claim 10, Khor teaches an electrical impedance tomography system, comprising: a data acquisition system (Fig 2 system instrumentation 12 and computer 14) comprising: at least one processor or programmable logic (Fig 2 and Pg 33 lns 1-10 discloses computer having a memory); and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by the at least one processor or programmable logic, cause the at least one processor or programmable logic (Fig 2, computer with memory and control circuit 20) to: receive voltage measurements from an electrode belt comprising a plurality of sets of electrodes (Fig 48 electrode sites 485 in two planes; Pg 32-34 “EIT Systems” discloses the principles of EIT), each electrode of each set of the plurality of sets of electrodes intersecting a horizontal plane respective to the respective set of electrodes when the electrode belt is fitted to a subject (Fig 48, two sets of electrodes intersecting two horizontal planes); receive a selection of a subset of regions of a plurality of regions defined by a finite element mesh (Pg 69 ln 27 – Pg 70 ln 21; system determines a 3D boundary shape data is received; Examiner notes that a 3D boundary shape is being interpreted as “a subset of regions of a plurality of regions defined by a finite element mesh” under its broadest reasonable interpretation); and reconstruct images from the received voltage measurements and for the selected regions of the finite element mesh via generated reconstruction matrices, each region of the subset of regions having a respective reconstruction layer (Fig 2 reconstruction algorithm 23; Pg 69 ln 28 – Pg 70 ln 21 3D boundary shape data is reconstructed into a 3D FEM model to provide accurate image reconstruction of EIT measurements).
Khor fails to explicitly teach wherein the at least one processor or programmable logic and at least one non-transitory computer readable storage medium include the finite element mesh are stored within the memory device.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Khor to incorporate finite element mesh and corresponding instructions for reconstructing images being stored therein to arrive at the device of claim 10. Providing the finite element mesh being stored within the processor of the data acquisition system would be obvious to one of ordinary skill in the art to have the instructions of the non-transitory computer readable storage medium readily available to be used to reconstruct a 3D image as Khor teaches using existing meshes to fit the desired boundary form (Pg 69 ln 28 – Pg 70 ln 21).
Regarding claim 11, Khor further teaches the data acquisition system further includes instructions that, when executed by the at least one processor or programmable logic, cause the at least one processor or programmable logic to: reconstruct images for regions corresponding to at least one region of interest outside of the horizontal planes intersected by the plurality of sets of electrodes 
Regarding claim 12, Khor further teaches wherein the data acquisition system further includes instructions that, when executed by the at least one processor or programmable logic, cause the at least one processor or programmable logic to: reconstruct images for regions corresponding to at least one non-uniform region of interest (Fig 44a-b, FEM meshes 440 are non uniform).
Regarding claim 13, Khor further teaches wherein the data acquisition system further includes instructions that, when executed by the at least one processor or programmable logic, cause the at least one processor or programmable logic to: reconstruct images for regions via the finite element mesh (Fig 44a-b and Pg 69 ln 28 – Pg 70 ln 21, 3D boundary shape data is reconstructed into a 3D FEM model to provide accurate image reconstruction of images for the regions of interest).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khor in view of Choi (U.S. PGPub No. 2016/0341684).
Regarding claim 14, Khor teaches the system of claim 10 as stated above.
Khor fails to explicitly teach wherein the plurality of sets of electrodes of the electrode belt comprises a first layer of electrodes located above multiple electrode layers of the plurality of sets of electrodes, and a second layer of electrodes located below the multiple electrode layers of the plurality of sets of electrodes.
In related prior art Choi teaches a similar EIT imaging system comprising a plurality of sets of electrodes of the electrode belt (Fig 3a four distinct horizontal sets of electrodes 111 in electrode array 11) comprises a first layer of electrodes located above multiple electrode layers of the plurality of sets of electrodes (upper layer of electrodes 111 are above two middle layers), and a second layer of electrodes located below the multiple electrode layers of the plurality of sets of electrodes (bottom layer of electrodes 111 are below the two middle layers). Choi further teaches that the embodiment of figures 10a-11b may alternatively be a belt-shaped device configured to wrap around the thorax of a user ([0049]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Khor in view of Choi to incorporate the third and fourth electrode sets to arrive at the system of claim 14. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing more sets of horizontal electrodes to yield another set of impedance data for image reconstruction ([0012]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khor in view of Nebuya (U.S. PGPub No. 2016/0302690) and in view of Boverman (U.S. PGPub No. 2017/0172451).
Regarding claim 15, Khor teaches the device of claim 10 as stated above.
Khor fails to teach wherein the processor is further configured to generate a graphical user interface configured to enable an operator to select the finite element mesh from among a library of finite element meshes stored in the at least one non-transitory computer readable storage medium utilized in reconstructing images.
In related EIT device prior art, Nebuya teaches a similar device wherein a controller is configured to select from a library of finite element meshes stored in a memory device ([0161]).
In related prior art, Boverman teaches a similar EIT device wherein a computer comprises a GUI that allows a technician to interact with the GUI to advantageously provide one or more parameters ([0021]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and processor of Khor in view of Nebuya and Boverman to incorporate a GUI configured to enable .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khor in view of Nebuya, in view of Boverman, and in further view of Wexler (U.S. PGPub No. 2010/0290675).
Regarding claim 16, the Khor/Nebuya/Boverman combination teaches the device of claim 15 as stated above. 
Khor fails to teach wherein the graphical user interface is further configured to enable the operator to select specific regions within the selected finite element mesh for generating and displaying the corresponding reconstructed images using the corresponding reconstruction matrices.
In related prior art, Wexler teaches wherein a technician may select an identified region of interest on a GUI to further enhance the quality of image generated in that region ([0117]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khor in view of Nebuya, Boverman, and Wexler to incorporate a GUI such that an operator can select a specific region of the selected finite element mesh for generating and displaying corresponding reconstructed images using reconstruction matrices of the FEM to arrive at the device of claim 16. Doing so would have been obvious to one of ordinary skill in the art to enable the technician with the ability to modify 
Regarding claim 17, the Khor/Nebuya/Boverman combination teaches the device of claim 15 as stated above. 
Khor fails to teach wherein the graphical user interface is further configured to enable the operator to redefine regions of interest of the selected finite element mesh.
In related prior art, Wexler teaches wherein a technician may select an identified region of interest on a GUI to further enhance the quality of image generated in that region ([0117]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Khor in view of Nebuya, Boverman, and Wexler to incorporate a GUI such that an operator can redefine regions of interest of the selected finite element mesh to arrive at the device of claim 17. Doing so would have been obvious to one of ordinary skill in the art to enable the technician with the ability to redefine the regions of interest of the finite element mesh such that the redefined region of interest is generated with greater detail and focus (Wexler [0117]; Boverman [0021] teaching the advantage of allowing a technician to input parameters).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tanaka.
Regarding claim 18, Kim teaches a method of operating an electrical impedance tomography device (See Fig 1), the method comprising: injecting an excitation current into successive pairs of electrodes in an electrode belt (Pg 2 section C and Fig 3; Fig 1 shows multiple planes of electrodes; section C describes injecting current to all electrode pairs “in comprising: a first set of electrodes, each electrode of the first set of electrodes intersecting a first horizontal plane when fitted to a subject (Fig 1, top layer of electrodes), and a second set of electrodes, each electrode of the second set of electrodes intersecting a second different horizontal plane when fitted to the subject (Fig 1, middle layer of electrodes), wherein the first horizontal plane is spaced vertically from the second different horizontal plane when the electrode belt is fitted to the subject (see Fig 1), measuring a voltage response utilizing (Pg 2 section C and Fig 3); and reconstructing and displaying images from the measured voltages indicative of impedances for regions corresponding to at least one region outside of the first and second horizontal planes (Fig 1 and 6-8, external imaging device constructs image based on measured voltages and computes a 3d image of the planes of electrodes and other planes outside of the planes of electrodes).
Kim fails to teach wherein each successive pair of electrodes comprises two nonadjacent electrodes, and wherein at least one intermediate electrode is disposed between the two nonadjacent electrodes.
In related prior art, Tanaka teaches a similar electrical impedance tomography system wherein each successive pair of electrodes comprises two nonadjacent electrodes, and wherein at least one intermediate electrode is disposed between the two nonadjacent electrodes (Fig 3 and [0046], current injection is between electrode pairs on the same horizontal plane with an intermediate electrode therebetween). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode pairing of Kim in view of Tanaka to incorporate the electrode pairs located within the same horizontal plane with at least one intermediate electrode therebetween. 
Kim/Tanaka fails to explicitly teach wherein a first pair of electrodes of the successive pairs of electrodes is within the first set of electrodes and a second immediately subsequent pair of electrodes of the successive pairs of electrodes is with the second set of electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data acquisition system of Kim in view of Tanaka to incorporate the step of injecting the excitation currents wherein a first pair of electrodes of the successive pairs of electrodes is within the first set of electrodes and a second immediately subsequent pair of electrodes of the successive pairs of electrodes is with the second set of electrodes to arrive at the method of claim 18. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of using impedance data to reconstruct a real time image of a region of interest as Kim explicitly teaches injecting current between all electrode pairs successively, and then subsequently reconstructing the real time image after all measurements are completed (Kim, Pg 3 Section C). Furthermore, the examiner notes the lack of criticality to the claimed order of current injection into each pair of electrodes, and it appears that the invention would perform equally as well with the current being injected into pairs of the first electrode set followed by pairs of the second electrode set or with the current being injected into pairs of the second electrode set followed by pairs of the first electrode set.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tanaka and in further view of Khor.
Regarding claim 19, 
Kim fails to teach wherein reconstructing the images includes applying the measured voltages to reconstruction matrices generated from a selected finite element mesh having multiple defined layers corresponding to the first and second horizontal planes intersecting the electrodes of the first and second sets of electrodes and for at least one region outside of the first and second horizontal planes of intersecting the electrodes of the first and second sets of electrodes
Khor teaches a similar method of operating an EIT device wherein the device comprises two horizontally separated electrode planes (Fig 48, electrode sites 485); such that reconstructing the images includes applying the measured voltages to reconstruction matrices generated from a selected finite element mesh having multiple defined layers corresponding to the planes of the electrodes and for at least one region outside of the planes of the electrodes (Fig 2 reconstruction algorithm 23; Pg 69 ln 28 – Pg 70 ln 21 discloses applying 3D patient data from EIT to an FEM mesh to provide accurate 3D image reconstruction of EIT measurements; Fig 44a-b show multiple defined layers of mesh 440 corresponding to a region outside of the electrode planes and a region corresponding to the electrode plane). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image reconstructing step of Kim in view of Tanaka and Khor to incorporate the step of applying the measured EIT voltages to reconstruction matrices generated from FEM meshes having multiple defined layers corresponding to the electrode planes and another layer outside of the electrode planes. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known EIT 3d image reconstruction step (Kim, Fig 1 and 6-8, external imaging device) for another well-known EIT .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tanaka, and Khor as applied to claim 19, and in further view of Song (U.S. PGPub No. 2010/0198101).
 Regarding claim 20, in view of the combination of claim 19 above, the combination further teaches a memory device (Khor, Fig 2 and Pg 33 lns 1-10 discloses computer having a memory) and a library of predetermine finite element meshes (Pg 69 ln 28 – Pg 70 ln 21 discloses multiple FEM meshes).
Kim/Tanaka/Khor fail to teach wherein the multiple defined layers for the selected finite element mesh are predetermined.
In related EIT prior art, Song teaches a similar method of operating an EIT device wherein the multiple defined layers for the selected finite element mesh are predetermined ([0024] FEM meshes may be based on an antomically constrained fixed finite element such that the defined layers are predetermined). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim in view of Tanaka, Khor and Song to incorporate the multiple defined layers being predetermined for the selected finite element mesh and stored in a library of predetermined finite element meshes to arrive at the method of claim 20. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known finite element mesh for 3d image reconstruction (Khor, Fig 44a-b and Pg 69 ln 28 – Pg 70 ln 21) for another well-known finite element mesh for 3d image reconstruction (Song [0024] with predefined layers) to yield .
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1-8 and 18-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Pomfrett (Claims 1-8) and Tanaka (Claims 18-20). 
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. The Examiner is of the position that the Khor reference teaches the newly recited limitation of reciting, in part, “at least one processor or programmable logic to: … receive a selection of a subset of regions of a plurality of regions defined by a finite element mesh”. Page 69 lines 27 – Page 70 line 21 discloses the system determining/receiving a 3D boundary shape for constructing a 3D boundary shape of a FEM. This is being interpreted under the broadest reasonable interpretation of the limitation as “receiving a selection of a subset of regions of a plurality of regions defined by a finite element mesh”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794